Case 2:20-cv-01113-GJP Document 78-5 Filed 06/05/20 Page 1 of 3




            EXHIBIT C
            Case 2:20-cv-01113-GJP Document 78-5 Filed 06/05/20 Page 2 of 3




Paul H. Saint-Antoine                                                       Faegre Drinker Biddle & Reath LLP
Partner                                                                     One Logan Square, Suite 2000
paul.saint-antoine@faegredrinker.com                                        Philadelphia, Pennsylvania 19103
215-988-2990 direct                                                         +1 215 988 2700 main
                                                                            +1 215 988 2757 fax




April 24, 2020



VIA E-MAIL

Stanley Milavec, Esq.
Tandigm Health, LLC
1901 Market Street
Philadelphia, PA 19103
Stan.Milavec@TandigmHealth.com


Re:       Federal Trade Commission, et al. v. Thomas Jefferson University, et al., No. 2:20-cv-
          01113 (E.D. Pa.)

Dear Mr. Milavec,

        This firm represents Thomas Jefferson University (“Jefferson”), one of the named
defendants in Federal Trade Commission, et al. v. Thomas Jefferson University, et al. We are
writing on behalf of Jefferson to provide you with information about the subpoena served on
Tandigm Health, LLC (“Tandigm”) for certain data and documents, and to invite you to contact
me with any questions or concerns you may have, particularly as it relates to the timing of
Tandigm’s responses.

        As you likely know, the Federal Trade Commission (“FTC”) and the Office of the
Attorney General for the Commonwealth of Pennsylvania (“AG”) recently filed a complaint in
federal court seeking to block Jefferson’s merger with Einstein Healthcare Network (“Einstein”).
Jefferson and Einstein have answered the complaint and have opposed the request for an
injunction, because they believe the merger is pro-competitive and will preserve access to
important healthcare services, particularly for underserved communities in the North
Philadelphia area. Moreover, to ensure that the court has the evidence it needs to reach an
informed decision about the merger, Jefferson and Einstein are in the process of collecting
relevant data and documents, including from third parties.

        We understand that the current health care crisis may present substantial challenges for
the third parties, including Tandigm, responding to the subpoenas served on them. Jefferson
and Einstein will strive to minimize the burden and expense of compliance by the third parties,
within the timetable set by the court for fact discovery. Accordingly, once you have had an
opportunity to review the requests for data and documents, we invite you to speak with us to
discuss ways in which the subpoena might be clarified or potentially modified, consistent with
Jefferson and Einstein’s discovery needs.
        Case 2:20-cv-01113-GJP Document 78-5 Filed 06/05/20 Page 3 of 3
Stanley Milavec, Esq.                          -2-                                 April 24, 2020


       Also, to protect any confidential information provided in response to these requests, the
Court has entered a protective order that governs all material produced in connection with the
subpoenas and in the matter captioned Federal Trade Commission, et al. v. Thomas Jefferson
University, et al. No. 2:20-cv-01113 (E.D. Pa.). A copy of the protective order is enclosed with
the subpoena for you to consult as you review and prepare to produce documents.

        Thank you for your cooperation in responding to subpoenas served on Tandigm and,
again, I invite you to contact me with any questions or concerns.



                                                Very truly yours,

                                                /s/ Paul H. Saint-Antoine

                                                Paul H. Saint-Antoine


Enclosures
